Mr. President, it gives me great pleasure to express to you and my personal congratulations and happiness, and those of my delegation, on your assumption of this office which represents the culmination of a long and brilliant diplomatic career which began almost at the time when this Organization was born. The considerable personal experience and wisdom which you have gained at the service of the United Nations for almost a quarter of a century, in various distinguished capacities, in particular the presidency of the Security Council, will be of special value during this anniversary session, which will be a time for self-examination, renewal and invigoration.
I would also like to perform another agreeable duty in thanking your predecessor, Mr. Paul John Firmino Lusaka, Permanent Representative of Zambia, for his distinguished, firm and efficient conduct of the deliberations of the General Assembly during its thirty-ninth session. He did honor not only to his country but also to the whole of Africa, and by his display of wisdom and remarkable diplomatic skills has further enhanced Africa's stature in our Organization.
Our appreciation also goes to the Secretary-General, Mr. Javier Perez de Cuellar, for his fourth report (A/40/1) on the work of the Organization in which he has once more demonstrated his unceasing and almost obstinate determination to revitalize the United Nations and give it the role that its founding fathers had envisioned. In thanking him, we would like to assure him of our full co-operation in the discharge of his mandate.
To the people of Mexico, we express our deepest sympathy for the recent tragedy which has befallen them.
This year also marks the commemoration of the fortieth anniversary of the end of the Second World War. More than 60 per cent of the world population living today was born after that war. Many of them have grown up in a period of relative calm, free at least from the nightmare which their parents had to live through. They do not bear any responsibility for the horrors of the war and no burden of guilt can or should be laid on them. They have, in many.instances, shown a commendable desire to correct the injustices of the past and their efforts have contributed in a large measure to heal the deep wounds of the years of unbridled cruelty, violence and carnage.
There are, therefore, powerful arguments for putting the past behind us and forging ahead to meet today's challenges and those which lie ahead in the future. It does not mean, however, that we should either try to wish the past away or attempt to obliterate it. This is neither possible nor desirable.
Besides, as we look at developments since the end of the war we are sadly forced to admit that there are few grounds for satisfaction and that there are many grounds for apprehension. Over the years, others before me in this forum have been pointing out the dangers of the world divided against itself in which we art forced to live. The dialog necessary for continued peaceful coexistence, which has become the essential condition for our survival, seems to have been sadly lacking in understanding and generosity, not to say in sincerity. In place of the peaceful competition which we all profess to desire, the end of the war witnessed a scramble to carve up and establish spheres of influence, which has transformed the whole world into a potential battleground.
It has been pointed out that a world in which overt or covert attempts are repeatedly made to destabilize or overthrow lawfully established Governments because their system is not to one's liking cannot for long remain a safe world. The history of such attempts since 1945 in violation of the provisions of the United Nations Charter has been richly documented. On the other hand, it is becoming customary to hear the argument of national security and vital national interests advanced for the practice of shoring up unpopular client regimes, as if the peace and security of any country could ever be served by the use of brutal force against the legitimate aspirations of peoples.
Our predecessors who drafted the Charter of this Organization sought to establish peace on a more legitimate premise: by asking the international community to renounce the threat or use of force against the territorial integrity or political independence of any State. We are painfully aware of the many violations of this sols ran undertaking to which all the Members of this Organization have subscribed. The international community has been forced to watch from the sidelines with growing helplessness as military aggressions and invasions become more and more brazen and as defenseless countries come under hostile foreign occupation. It has been powerless in the face of the shameless and unprovoked use of force to achieve so-called national security objectives. It has remained a passive, if indignant, witness as millions of people have been converted into foreigners in their own lands, denied the basic rights of citizenship, while others were being chased out and forced into permanent exile. The international community has been given the responsibility, but denied the means to act effectively to avert the outbreak of hostilities and to check them after they have started.
It is becoming commonplace to hear the argument that at least relative peace has been preserved for a period of 40 years. The argument, I am afraid, is based on ostrich-like reasoning. It does not take into account the scores of wars fought over the past 40 years and the wars which are still being fought in many parts of the world. The fact that the territories o£ some countries, former battlefields, have mercifully been spared the horrors of war can hardly justify the assertion that the world has enjoyed 40 years of uninterrupted peace. There are, no doubt, those who believe that wars fought outside their own national territories are somehow not real and therefore are acceptable. There are also those who believe that wars are inevitable but that, like games, they can be controlled or limited. From their perspective, it would be desirable and possible to confine any actual fighting to certain areas, to limit its scope. In many regions the rivalry between the super-Powers has created a context in which client armies, nourished on alien ideologies in the absence of other fare, face each other across hostile national boundaries. Less than 50 years ago many allowed themselves to be lulled into a false sense of security by the promise of peace with honor, it is now clear that the promise in fact meant throwing those perceived as weak to the wolves, in the selfish hope that their appetite would thereby be satiated. The development of the perception that conflicts can be managed or limited to certain areas deemed expendable is an extremely dangerous one.
The risk that one of the so-called regional or local conflicts might erupt into a general and total war haunts the world today as never before since 1945. In many regions situations of conflict have become the norm, peace the exception. The areas of peace continue to shrink, those of war to expand. The reaction in most cases, despite the obvious dangers involved, has been strangely muted and totally inadequate, when not amounting to indifference.
A million dead are the price of six years of war between Iran and Iraq, a war which continues with no end in sight. The consequences in terms of human and material losses are appalling. The dangers to the international community are well known. It is also sadly significant that the flow of weapons to both countries has continued uninterrupted throughout and that the number of suppliers has increased fourfold over the period. To the representative of a member of the Non-Aligned Movement, it is particularly disturbing that two developing countries should be at war with each other. There is a tragic irony in the situation, compounded by the fact that many of the weapons used by the belligerents are identical, manufactured in the same countries and provided by the same suppliers on the sidelines, to whom the war is nothing more than a god-sent occasion for business as usual. It is an additional ground for concern that both super-Powers are now observing a watchful neutrality, and many other states believe they have a right to feel vitally concerned in the area. If past experience is anything to go by, the involvement and the rivalry that is sure to follow will be far from constructive for either of the belligerents, or for the world community.
It is claimed that the conflict between Iraq and Iran, like many others today equally fraught with potentially global consequences, has roots deep in the past. It is true that the past cannot be ignored. It is, however, equally true that it is easy to rationalize current crimes and aberrations in terms of what we have inherited. In other times that we like to pretend were more barbarous than ours, countless numbers of people have been put to death on political, religious or ideological grounds. It is certain, though, that the majority of them were the victims of intolerance, the most corrosive of all feelings throughout the ages.
The same spirit is at work today in the eruption of ethnic and communal violence, of fanaticism, in the erection of racism in a system of organized repression, and in the bitter conflict of rival ideologies. It has within the last 15 years led to the occupation, then dismemberment, of the independent State of Cyprus. In Afghanistan it has pitted brother against brother in a bloody struggle fanned from outside. And in Kampuchea it threatens the total annihilation of a once proud civilization. Dialog without outside pressure and intervention can be positive and should be encouraged, like the direct contact between North and South Korea which should continue. We call upon both North and South Korea to continue peaceful negotiations towards reunification.
Deep-rooted prejudices, the will for total power and the confrontation of ideologies acting singly or as a combination of factors hinder the prospects of a negotiated settlement for each of these countries. In none, however, can a militarily imposed outcome provide the foundation for a lasting peace. We will take the risk of flying against the kind of conventional wisdom that declares war to be an extension of diplomacy, and suggest that the use of force is in most cases nothing more than part of the problem and not a means to a solution. We reiterate our conviction that a viable and durable peace in each of these situations must be a negotiated one, acceptable in the first place to the people most deeply concerned and affected.
In the light of the declarations of all involved that their aim is peace and stability, it would seem that the objectives should be readily attainable. It is, however, with deep misgivings that we are forced to recognize the wide gap between professed objectives and the realities of the brutal policies pursued. It is well known that long-established perceptions and policies deriving therefrom, however dangerous they might be to the world, do not and sadly cannot be expected to change overnight. It cannot be too strongly stressed, however, that what is needed in these circumstances is nothing less than a change of heart leading to the recognition that relative security for all is preferable to the chaos which hegemonic ambitions are certain to produce.
The will for hegemony in the 1930s expressed in the demand for living space inexorably culminated in war. It is known that those who were then actively -preparing for war claimed to be acting on so-called principles which they described as sacred. It is a matter of deep concern that, in some quarters, arguments which are dangerously close to those then advanced are new invoked to justify what threatens to develop into yet another State-organized genocide to disgrace our century.
The brutal repression of the peoples of southern Africa has been regularly and unanimously condemned by the international community. Yet outside this Assembly powerful voices have not been lacking to be raised in defense, if not of apartheid precisely, at least of the regime that perpetuates the policy. It is perhaps indicative of the times in which we live that people have been found who believe that South Africa is a democracy, a bastion of civilization defending the values of the free world. Others have been proclaiming that change is just around the corner and that what we need is patience, more patience and still more patience.
In another difficult period people tried to come to terms with the excesses of a brutal regime based on racism or subsequently claimed that they had been frightened into silence. Either way their silence, and therefore tacit complicity then, will forever remain as a stain against our humanity. It was with the objective of preventing the kind of racism that made the holocaust of the war possible that it was found necessary, in the words of the Charter:
"to reaffirm faith in fundamental human rights, in the dignity and worth of the human person, in the equal rights of men and women and of nations large and small".
The regime in South Africa has deliberately established itself on a denial of the principles of the Charter, thus choosing to place itself beyond the pale of civilization. To underline its choice it has arrogated to itself the right to encourage and assist destablilization in the surrounding territories. To emphasize its contempt for accepted norms of international behavior., it has engaged in a lengthy series of military incursions, raids and aggressions against its neighbors. It continues it illegal occupation of Namibia in defiance of the stated will of the international community and has effectively sabotaged patient efforts at negotiations by linking the question to completely extraneous issues.
We must reluctantly confess to a mounting sense of despair when confronted with the attempts at sophistry to excuse and rationalize a situation that is not merely unreasonable, but clearly illegal, inequitable and immoral. Because time is fast running out we appeal to the friends of the peoples of South Africa, to the friends of all the peoples of South Africa, to assist in averting the chaos in active gestation there. We believe that it is within their power to do so. South Africa with its 30 million people needs neither the inequities of apartheid nor the terroristic suppression of its neighbours to emerge as a prosperous country with a respected place in the comity of nations.
It is our considered view that the release of Nelson Mandela and other political prisoners will go a long way towards decreasing tension in South Africa and paving the way towards progress in a process of peaceful change. Mauritius, if called upon, will very gladly assist in the search for a peaceful solution and will offer its good offices. Further, Mauritius is ready and willing, if called upon, to be the venue for talks and positive discussions between the South African authorities and the genuine representatives of the majority of the South African population.
The enormous price in blood paid by our ancestors throughout history should at least teach us that progress towards peace and understanding has never been obtained by attempts to impose by force our own often narrow perceptions of truth on others. In today's politically and militarily polarized world, delusions about so-called chosen peoples or manifest destinies and the policies they generate can lead to consequences too frightening to contemplate. For the same reason it would be equally dangerous to attempt to impose our own exclusive security concerns on others. It is worse still when national security becomes the pretext for wars of aggression, illegal occupations, expropriations and annexations of territories, the denial of fundamental and basic rights to peoples and the dismemberment of entire nations.
We are confronted in the Middle East and increasingly in Central America with a choice that on the face of it seems simple: either to become partners in peace and to start by developing the will thereto now, or to continue to live with the same dreary uncertainties that have plagued us for too long. The peoples in the Middle East would have every reason to feel that their situation has become still worse than it was when this Organization was first seized of the question.
Tragically for the people concerned, the situation in Central America seems to be developing in the same direction of a protracted confrontation, with accelerated militarization, increasing armed attacks, hostile trading of allegations, escalating rhetoric and involvement of a growing number of foreign "advisers", ominously in the context of the rivalry between the super-Powers. The peace process initiated by the Contadora Group which has received unanimous approval seems to have been completely relegated to the background. Similarly, the conditions for a comprehensive, just and lasting peace in the Middle East have been repeatedly stated in and endorsed by this Assembly.
The crucial question is whether it will be possible to summon the imagination and the generosity to recognize that persistence in preconceived ideas and fixed certainties, far from being indicative of strength, is an admission of fear and weakness. Twice in global wars in this century we have witnessed the degradation of the human spirit which war brings with it. Successive generations have - if I may be allowed to put it in this way - fathomed the abyss of their collective soul to find the sombre demons lurking there. But it has rightly been said that the power to choose between good and evil is within us all, and we have also been a witness to the nobility of that same human spirit in its often demonstrated capacity to transcend current differences to visualize a better future for the world.
It is certainly not an accident that the people most revered by posterity are those who, instead of the arrogance of power, chose the humility of compassion in their search for solutions to the problems which confronted them. To them it was a self-evident truth, which it seems necessary to restate, that those whom we consider our enemies are not necessarily the demons we sometimes choose to paint them; but, like us, simply men, women and children - similar to us no doubt in their weaknesses but also in their aspirations, dreams and ideals, both for themselves and their children. The interdependence of humanity and the brotherhood of mankind are often proclaimed but, to our great misfortune, rarely lived up to. Today, however, we are in such a situation that we cannot afford to fail in our realization of this essential truth.
It has been said that people who do not understand the past are condemned to relive it. The parallels between the current world situation and that preceding the outbreak of the Second World War are too striking to be overlooked. It is not within anyone's power to undo the past, but we do have the power to use its lessons as guidelines to establish a course for an acceptable future for our children. In the process of doing so we have to face and answer the question whether we can find in ourselves the resources to overcome and reverse the obstacles to peace, or whether, lemming like, we are condemned to the same catastrophic path down the precipice followed in the past. The dangers in the trend today are readily identifiable, but as in the past, like people caught in some terrible recurrent nightmare, we seem deprived of our faculty to act to avert them.
Some of the best minds of the inter war period proclaimed their conviction that qualitative and quantitative improvements in arms could not create a safer world. Nevertheless, against sense and reason, policies continued to be based on the assumption that security could be made to rest on the accumulation of ever more destructive arsenals. In the run up to 1939 the commitment to internationalism was first insidiously undermined, then destroyed - its demise consummated by the cynical suppression of the independence of the oldest State in Africa. The reaction of the international community to an escalating series of other acts of
State terrorism perpetrated in violation of international law, solemn commitments and obligations is strongly reminiscent of the abdication today in the face of the same kind of transgressions. In the same period, under the delusion that they could thereby avoid the worst, a number of countries scrambled to a hastily patched system of adversary military alliances and security arrangements, even as the armies backed by their lethal weapons were unleashed upon the world.
Except for the fact that the armies of the rival blocs are mostly still confined to their quarters, the description could apply to the 1980s as to the 1930s. Millions of men throughout the world are working overtime to plan, devise and churn out the weapons of destruction to be used in the next, and what could turn out to be the last, war ever fought by human beings. It is an aberration that in a world where the majority suffer from chronic want and hunger military expenditure for 1984 is reported to have exceeded $1,000 billion. The passivity in the face of the growing "weapons culture" raises the question whether the world is not already on an irreversible collision course. It seems, however, that we have not yet seen the worst, as the major super Powers commit themselves to large increases in military spending with a strong reliance on improved technology and a strong emphasis on modernization and expansion.
The world-wide increase in arms production is matched by corresponding efforts to expand arms exports, marked by intense competition among a growing number of suppliers to provide ever more sophisticated weapons systems to willing clients. It is a devastating comment on the priorities which the world seems to have set itself when a decline in the flow of arms can be viewed and described as a "world-wide crisis". In some countries the dangerous perception that the sale of arms is beneficial, because it is thought to ensure economic gains and stability, is gaining ground. In an equally disturbing development many other countries, the main targets of arms transfer agreements, base their policies on the belief that the acquisition of weapons can guarantee security. In addition, both super-Powers, which are also the major suppliers, use arms transfers as a key element to attain their respective and adversary foreign policy objectives. It is therefore bitterly disappointing, but hardly surprising, that sustained international efforts to limit the global arms trade should have been thwarted.
The consequence is that today the world finds itself dangerously close to the brink. The threat to the human race is increased by massive investments to build or expand stocks of chemical weapons and to modernize and improve chemical warfare capabilities. It is also ominous that support within military establishments for biological research has increased significantly, raising the terrifying specter that in the eventuality of hostilities highly lethal diseases might be unleashed upon a world without any means to cope with the ensuing chaos. The regime of international law forbidding the use of chemical weapons has been shaken by allegations of violations, while the likelihood of an international chemical weapons ban has been declared not to be a real possibility in the foreseeable future. The conventional and chemical weapons in the arsenals of the world are by themselves sufficient to put meaningful human life as we know it today at risk, "the nuclear arsenals threaten to destroy millions of years of painful progress and to wipe away life itself from the face of the earth. We invite the leaders who hold the key to the future in their hands to meditate on the reflection which the first atomic test inspired in one of its witnesses. It reminded him, he said, of a line from the Hindu Scripture, the Gita: "I am become Death, the Shatterer of Worlds". These words have assumed a prophetic and sinister ring in the light of the destabilizing developments in nuclear weapons technology and new theories regarding their role in security policies.
The leaders of both super-Powers have agreed that a nuclear war cannot be won and therefore must not be fought. The logical conclusion, it seems, is that as a first step any kind of nuclear proliferation should be curbed and technological developments checked. It is profoundly disturbing to find instead that the world is confronted with massive programs to improve nuclear weapons and to extend their deployment. The international community is being held hostage to the view that parity - which is admitted to be militarily meaningless - must be maintained; that perceived imbalances must be corrected; and that technological improvements and an extension of deployment are necessary to demonstrate will.
Remembering the victims of the first use of atomic weapons in war, peoples throughout the world have united in prayer that such weapons should never be used
again. There are, nevertheless, policies based on the assumption that nuclear weapons could be limited to selective employment in battle areas and damage limited. There are, therefore, powerful groups which believe that the nuclear threshold could be crossed and its consequences controlled. The nuclear-arms race also finds powerful abettors in those who profess to believe that nuclear superiority confers political advantages. Within certain circles, the insane perception is developing that a nuclear war can he fought and won. It is inadmissible that they should be allowed to inflict the possible consequences of their obsessions and paranoias on the world. The existing state of confrontation encourages the formulation and development of tendentious ideas. The division of the world into rival blocs is the most urgent menace to peace today. The tensions between the super-Powers and bloc rivalries threaten us with the terrifying prospect that the third world war might be unleashed anywhere at any time.
We are aware that mere exhortations and expressions of hope will not do away with the deep political and historical differences behind the current conflicts. In the light of the perceived economic, security and political incentives, the production and transfer of arms may be expected to continue unabated. So long as notions of a so-called nuclear balance or equal security are allowed to dictate policies the world will be confronted with a qualitative arms race to achieve
military superiority. The militarization of outer space threatens to become an irreversible reality. The testing and accumulation of nuclear weapons will keep increasing - both vertically and horizontally - so long as current views on strategy and national security prevail. International peace will continue to be made to rest on the threat of mutual assured destruction.
More than 30 years ago, Albert Einstein warned us that the unleashed power of the atom had changed everything except our modes of thinking. The doctrine of deterrence at the center of current nuclear policies is based on a principle as old as the human race. The history of humanity is hardly proof of the validity of the principle. In the present circumstances, it does not offer any safeguard against errors or accidents, whether human or mechanical, or against some manic miscalculation. Besides, the professed rationale for the nuclear build-up is distrust of those perceived as "the other side". Yet proponents of the nuclear deterrent have to trust the "other side" not to use nuclear weapons. Such an expectation is unrealistic, and cannot be accepted as the basis for a durable peace. The call for new ways of thinking to overcome the current deadlock has been reiterated on several occasions. The community of nations is unanimous that there is an overwhelming common interest in establishing and preserving peace. Gathered in this Assembly, it has agreed on the objectives and principles of disarmament. The leaders of both super-Powers have stated that friendly competition must replace confrontation as the basis of super-Power relations. If the statements were meant seriously, then both super-Powers must be prepared to re-examine the implications of prevailing doctrines and policies on the use of force in international relations. It also follows that they must be willing to reconcile conflicting views on the substantive measures needed to increase confidence, ease tensions, strengthen security and establish co-operation. It might then become possible to establish peace on a commitment to joint survival rather than on a threat of mutual assured destruction. We believe that the resumption of negotiations and the forthcoming meeting between the leaders of the super-Powers represent opportunities which must not be missed. We can say without fear of exaggeration that these discussions hold the potential of determining the future course of our civilization. The right decisions would also pave the way for a fresh approach to the problems of development.
It has been recognized that in a world of finite resources, there is an organic relationship between expenditures on armaments and economic and social development. The second United Nations special session on disarmament concluded that:
"The vastly increased military budgets... and the development, production and deployment... of new types of weapons systems represent a huge and growing diversion of human and material resources... Existing and planned military programs constitute a colossal waste of precious resources which might otherwise be used to elevate living standards of all peoples; furthermore, such waste greatly compounds the problems confronting developing countries in achieving economic and social development." (A/S-12/32, para. 61) The economic situation in most countries, however, even without the constraints of military expenditures would have been grim enough. The current tragedy in many African countries underlines the case for new initiatives to resolve the most pressing problems confronting the world economy. It would be wrong to interpret the call for new initiatives merely as a plea for the transfer of resources. For the South to benefit, it is not necessary that the North should lose. The North-South debate on economic co-operation is increasingly being cast in the same vein as the political and military relationship between the East and the West. The language used and policy choices made are often confrontational. We want to stress the view that the rhetoric and policies notwithstanding the reality is one of inescapable interdependence.
This is clearly Illustrated both in the causes and consequences of the 1980-1982 recession, the longest in 50 years. Despite some recovery in the industrial countries the effects of the recession are still being keenly felt in most developing countries as we move towards 1986. International economic relationships continue to be threatened by the disorder in currency and capital markets. Recovery is hampered by the unmanageable debt situation and high interest rates. Growth and expansion are crippled by stagnation in funding, the drying up of international financial flows and restrictions on international trade. In the light of reduced demand in traditional markets, commodity prices remain very low. In most third-world countries, development in the 1980s has come to a halt, where it has not actually gone into reverse. The forced contraction in the developing countries in turn reduces the exports of the industrial countries, weakening the pace of their recovery.
There is substantial agreement on what is wrong with the international monetary and financial system and with current trade policies. It is recognized that unless policy induced efforts are made to remove the constraints on the expansion in the world economy, the prospects for the future will remain uncertain. The measures taken in relation to the debt crisis may have bought time and staved off collapse, but no long-term solution to the underlying problems has been developed. The so-called adjustments imposed as a condition for the provision of bridging finance and for debt rescheduling have, in many developing countries, resulted in severe contraction, involving excessive social and human costs, with adverse effects on nutrition, health and education. The combined effects of contraction in several developing countries may also cause damage to future development prospects and prove prejudicial to global recovery. Genuine adjustment should aim instead at expanding the production and exports of debtor countries with a corresponding expansion in the imports of surplus countries.
Recent experience in many developing countries has also demonstrated that prevailing interest rates negate improvements in trade balances achieved as a result of reduced expenditure. There is therefore an urgent need to reduce real interest rates, currently the highest in recorded history. Lower rates, however, are unlikely in the light of the fiscal and monetary policies pursued in the major countries, more specifically, in the United States. To the extent that high interest rates are the consequences of the mix of an expansionary fiscal policy and a restrictive monetary policy, decisions on the structural budget deficit in the United States will have a critical influence on the level of interest rates and in determining whether the debt situation can be managed.
In addition to policy choices in the United States, there is a pressing need for a comprehensive rescheduling arrangement for debts. The temporary measures of the last few years are inadequate to meet a problem that will be with us until ways are found to consolidate much of the present debts on a long-term basis. The proposals that have been made to that end deserve to be examined and discussed in a spirit of co-operation and understanding. Any arrangement arrived at must take into consideration the effect of the high interest rates on all debtor countries, the consequences of adverse external shocks on the poorest countries and the situation in the least developed countries.
Beyond the sterile debate on responsibilities for the present debt situation, a sustained recovery would also require the creation of conditions for the restoration of commercial lending to the debtor countries at appropriate levels. The absence of progress on this issue not only undercuts growth prospects in the developing countries but also jeopardizes the recovery in the industrial countries. The same powerful argument requires the international community to address itself to the problems created by the growth of protectionist pressures and the proliferation of trade restraints. For many in the industrial North, protection - in the shape of tariffs, quotas, safeguard clauses and other more covert forms, including subsidies - has become a means to prevent change by preserving outmoded industries. It not only threatens to condemn a large number of countries to permanent economic underdevelopment, but also damages the industrial countries themselves. Access to industrial markets is essential for many developing countries to improve their trade balance, service their debts and resume growth. The revival of exports to the third world is important to sustain the recovery in the industrial countries. There is therefore a strong case for global negotiations with the objective of increasing market access for the exports of developing countries.
Even on the assumption of a favorable solution to the current disorder in international economic relationships, we would still be confronted with the problems of the poorest and least developed countries. The recession combined with other factors, both internal and external, has had a devastating effect on their populations. The economic and social situation in many places is undergoing a process of rapid degradation, threatening complete disintegration. The impact of the decline in commodity prices has been confounded by stagnation in official development assistance in the face of increasing needs. The retreat from multilateralism, manifest in reduced support to multilateral concessional flows, exposes the divisions in a world, which the logic of facts proclaims to be interdependent, without an increase in the volume of concessional flows and immediate improvements in the external environment, the very existence-of some countries as organized political, economic and social entities would be placed in jeopardy.
We concede that in many developing countries there is a strong case for restructured policies to take into account the strengths and limits of their assets and resources. In particular, the arguments in favor of human resource development are overwhelming and deserve immediate attention. It is vitally important to identify and address the internal and policy induced constraints on development. It is equally important to establish priorities in the light of the needs of peoples and the capacity of countries to satisfy those needs. It is vital to continue to explore and develop the potential for regional and subregional co-operation in trade and production. Above all, the North-South dialog - now muted - based on a common realization of mutual interests must go on. The only alternative is to allow the current realities to play themselves out through interacting tragedies of missed opportunities and unrealized potential both in the industrial North and the developing South.
It is often alleged that addresses in this Assembly convey an unduly pessimistic view of the world. We do not wear rose-tinted glasses and, therefore, can only call the realities as we see them. We lack the kind of imagination that perceives glories in the bloodshed and mutilations of wars. We find neither patriotism nor heroism in the indiscriminate killing of men, women and children, and of soldiers and civilians alike. Some of the best brains of our age have made it their business to perfect the weapons of mass destruction which threaten the human race with extinction. In a superb display of indifference to the aspirations of the international community, the super-Powers continue to advance their nuclear pawns in a dangerous game of brinkmanship. Their political and military rivalry, along with weapons transfers, have transformed extensive regions of the world into potential powder-kegs.
In a world in which military expenditures consume a reported $1,000 billion annually, the sum devoted to world wide development assistance does not exceed $38.8 billion. The world spends more on military expenditure today than it does on health and education combined. Every year 15 million children in the developing countries are allowed to die through famine and malnutrition. This appalling tragedy occurs in a world which has the resources to feed them. More than two thirds of the world population live in a twilight economic zone, dependent on decisions over which they have no control. Many of them are condemned to the attrition of their living standards, to unemployment, hunger and a wrenching adjustment process, which for them takes place at the margin between life and death.
Yet there is another way. The potential for it is in all of us as individuals and as nations. It has recently been demonstrated by individuals in the tremendous outburst of solidarity for the victims of drought and famine. It has also been demonstrated by Governments in a provision of assistance which transcends political and ideological barriers. In many cases of crisis, individuals and nations have displayed a capacity for sympathy and generosity which compels hope for the future. It is recognized that the current arms race represents not only an enormous waste of resources, but condemns us to live in fear of a possible nuclear holocaust. It is also recognized that the current disorders affecting international economic relationships create the kind of instability which might make a catastrophic war inevitable. The challenge that we face therefore is to harness the intelligence and imagination at our disposal in the struggle for a peaceful and prosperous world. We have the resources to that end. We need the commitment.